The wife of George Paszka, prior to her marriage to him, was indebted to the Youghio-gheny and Ohio Coal Company, the amount of which, after her marriage, it deducted a debt owed by it to Paszka.
He brought suit before a justice of the peace of Jefferson County and obtained a judgment against the company for the amount deducted. The cause was taken to the Common Pleas and to the Court of Appeals, being affirmed in each case. The Company contends that error exists in the record because the said Court of Appeals held that the husband was not liable for the wife’s ante-nuptial debt.
It was contended that under the common law husband and wife act, the husband was liable for the debts contracted by the wife prior to her marriage. In Alexander v. Morgan, 31 OS. 546, the Supreme Court held that the husband was not liable for the ante-nuptial debts of the wife.
In 1884 the following was passed:
“The husband shall not be liable upon any cause of action existing against the wife at their marriage, nor for a tort committed by her during coverture, nor upon any contract made by her except to the extent of any separate property of the wife acquired by him under an ante-nuptial contract or otherwise.” The Court below held that because the present husband and wife act gives the wife the right to sue and be sued, and because 8002 GC. provides that neither the husband or wife as such, shall be answerable for the acts of the other, the husband is not liable for the ante-nuptial debts of the wife.
It is claimed that the fact that the common law rights of the husband in the wife’s property were taken away 10 years prior to the Alexander v. Morgan decision, it did not change the common law rule that the husband is liable for the ante-nuptial debts of the wife.
It is contended that the general assembly will not be presumed to have intended to abrogate a settled rule of the common law unless the language used in the statute clearly imports such intention. It is further claimed that 8002 GC. neither expressly or by implication changes the common law rule, and that failure to pay a debt is not an “act” as contemplated by 8002 GC.